DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 10/15/2021. This action is Non-Final. Claims 1-18 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld et al., U.S. Patent Application No.: 2020/0175383 (Hereinafter “Blumenfeld”), and further in view of Tanimoto et al., U.S. Patent Application No.: 2020/0005183 (Hereinafter “Tanimoto”).
Regarding claim 1, Blumenfeld teaches, a non-transitory computer-readable storage medium storing an information processing program that causes at least one computer to execute a process, the process comprising: 
executing a prediction process on prediction target data input, by using a trained model (Blumenfeld [0012]: “Once trained the sample-data generators may be exchanged among systems and may be utilized by each system to generate sample data that is statistically representative of the data associated with the other systems. The statistically-representative sample data may be utilized for one or more purposes, such as the training of prediction models to predict the likelihood of an outcome occurring.”);
acquiring a plurality of prediction candidates for the prediction target data, and confidence of each of the prediction candidates (Blumenfeld [0105]: “The process 700 may additionally, or alternatively, include generating a first predictive model configured to determine a probability of an outcome occurring, where the first predictive model is trained utilizing at least a portion of third data associated with the first system. The process 700 may also include determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model. The process 700 may also include generating a second predictive model configured to determine the probability of the outcome occurring, where the second predictive model is trained utilizing at least a portion of the second data. The process 700 may also include determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model and determining that the second confidence value is more favorable than the first confidence value. The process 700 may also include identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value.”);
storing confidence ranking sequences which each of the plurality of the prediction candidates for the prediction target data are arranged in an order of the confidence, in a storage device (Blumenfeld [0105]: The process 700 may additionally, or alternatively, include generating a first predictive model configured to determine a probability of an outcome occurring, where the first predictive model is trained utilizing at least a portion of third data associated with the first system. The process 700 may also include determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model. The process 700 may also include generating a second predictive model configured to determine the probability of the outcome occurring, where the second predictive model is trained utilizing at least a portion of the second data. The process 700 may also include determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model and determining that the second confidence value is more favorable than the first confidence value. The process 700 may also include identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value.); and 
Blumenfeld does not clearly teach, detecting an adversarial example generation activity by the prediction target data, based on the confidence ranking sequences. However, Tanimoto [0321] teaches, “The constructed adversarial example serves as supervised data having a correct answer label given thereto in the present training. Accordingly, by assuming that, when there is no supervised data for the first model M1, outputs from the first learning model M1 other than an output to the adversarial example are used as supervised data for the second learning model M2, the first learning model M1 can be constructed using various methods. For example, it may be possible to assume that the first learning model M1 is a pre-trained model constructed by unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, or a combination thereof. In particular, when there is no supervised data for the first learning model M1, in FIGS. 26 and 27 described below, all the outputs from the first learning model M1 in response to inputs other than the adversarial example are handled as outputs each matching the label.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Blumenfeld et al. to the Tanimoto’s system by adding the feature of adversarial example. The references (Blumenfeld and Tanimoto) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. Ordinary skilled artisan would have been motivated to do so to provide Blumenfeld’s system with enhanced data. (See Tanimoto [Abstract], [0040], [0050], [0321]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the non-transitory computer-readable storage medium according to claim 1, wherein the process further comprising
detecting the prediction target data as the adversarial example generation activity when a number of the duplicate confidence ranking sequences that match one of the confidence ranking sequences of the prediction target data is equal to or greater than a threshold value among the confidence ranking sequences (Tanimoto [0204]: “In the second embodiment, the training device sequentially inputs sequence data as the checking test data and determines the n-th (where n is an integer of not less than 1) and lower order differences in the output sequence data corresponding to the sequence data. Then, the training device determines whether or not the first and second execution results including the n-th and lower order differences satisfy the logical formula shown above in the Bayesian statistical model checking method. This allows the behavioral equivalence checking even considering the smoothness of the pre-trained models to be implemented in a realistic period of time.).

Regarding claim 3, the non-transitory computer-readable storage medium according to claim 2, 
wherein the storage device includes a first storage unit and a second storage unit, the confidence ranking sequences are stored in the first storage unit (Blumenfeld [0027]: “The data storage component 116 may be configured to store and/or access data associated with the first system 102. The data may be any data associated with the first system 102. In examples, the data may be siloed data. As used herein, “siloed data” includes data that is subject to laws, regulations, policies, and/or other restrictions and/or proscriptions that prevents, restricts, and/or proscribes sharing of that data with other systems, entities, and/or countries. Health-related data is used throughout this disclosure as an example of siloed data. However, it should be understood that the use of health-related data is by way of illustration only and not by way of limitation. In examples, the data stored by and/or accessible to a given system in the environment 100 may not be siloed. The data storage component 116 may be utilized by one or more other components of the first system 102 to, for example, predict an outcome and/or train a prediction model. The data storage 138 may be configured to store and/or access data associated with the second system 104. The data storage 160 may be configured to store and/or access data associated with the third system 106.”)
wherein the process further comprising: when a plurality of the duplicate confidence ranking sequences is found in the first storage unit, moving the plurality of the duplicate confidence ranking sequences other than a latest one of the confidence ranking sequences of the prediction target data, to the second storage unit (Tanimoto [0050]: “On the other hand, in the case where each of the models is a prediction model such as a regression model or for position estimation, term arrangement in a sequence such as continuous term arrangement in a sequence is significant. In such a case, it is necessary to perform behavioral equivalence checking considering term arrangements in sequences. To perform the checking, it is necessary to define conditions to be satisfied by the relationship between a pair in sequences which is currently subjected to the comparison and the subsequent pair in the sequences. However, in the BSMC method described above, it is necessary to introduce a Next Time Operator X into a BLTL formula. It is theoretically possible to perform checking by introducing the next time operator but, in the present disclosure, the fashion in which output sequences are given is inventively modified to perform behavioral equivalence checking considering term arrangements in the sequences.); and 
when the number of the duplicate confidence ranking sequences stored in the first storage unit and the second storage unit is equal to or greater than the threshold value, detecting the prediction target data as the adversarial example generation activity (Tanimoto [0349-0350]: “Behavioral equivalence checking for an adversarial example considering n-th and lower order differences is performed (S243). The behavioral equivalence checking shown in FIG. 24 or 25 is performed herein. In other words, the behavioral equivalence is checked using test data obtained by constructing an adversarial example for each data item. On the basis of the result of the behavioral equivalence checking, it is determined whether or not the models have sufficient behavioral equivalence therebetween (S244). In other words, it is determined whether or not the behaviors thereof match with a probability of not less than the required probability. When the probability that the behaviors thereof match is not less, than it is determined that the models have sufficient behavioral equivalence therebetween. When the probability that the behaviors thereof match is less than, it is determined that the models do not have sufficient behavioral equivalence therebetween.”).
Regarding claim 4, the non-transitory computer-readable storage medium according to claim 2, wherein the process further comprising: 
executing the prediction process on a plurality of pieces of data that behave as the adversarial example generation activity by using the trained model to generate the confidence ranking sequences (Tanimoto [0356-0358]: “In addition, a cross-validation test data group 308 intended for an exemplar pre-trained model 305 and a pre-trained model 306 are acquired. Using the training target model group 301 and the training data group 302 corresponding thereto, training based on an exemplar training algorithm 303 and training based on an improved training algorithm 304 are individually performed. By the training based on the exemplar training algorithm, the exemplar pre-trained model 305 is constructed. On the other hand, by the training based on the improved training algorithm 304, the pre-trained model 306 expected to be improved is constructed. The exemplar pre-trained model 305 and the pre-trained model 306 expected to be improved are stored in a memory.”) and 
determining the threshold value of each of the confidence ranking sequences based on the confidence ranking sequences (Tanimoto [0359-0361]: “Using the cross-validation test data group 308, behavioral equivalence checking 309 is performed on the exemplar pre-trained model 305 and on the pre-trained model 306 expected to be improved. … By repeating the process described above, it is possible to check to what degree which training target model is improved/deteriorated. This allows the improved algorithm to be checked. The probability of the present checking may also be checked separately from the execution of the algorithm in the behavioral equivalence checking performed on each of the learning models by applying thereto the Bayesian hypothetical testing in FIG. 7 or the Bayesian interval estimation method in FIG. 8.” Here mentioned the threshold of training data of which it can be improved or deteriorated.)
Regarding claim 5, the non-transitory computer-readable storage medium according to claim 2, wherein the process further comprising 
determining the threshold value of each of the confidence ranking sequences based on a frequency of appearance of each of the confidence ranking sequences when the prediction process is executed on a plurality of pieces of data that do not behave as the adversarial example generation activity by using the trained model (Tanimoto [0322]: “According to the fifth embodiment, it is possible to construct a learning model having adversarial example resistance and also maintaining the behavior of an exemplar model not having the adversarial example resistance. This allows a learning model not having the adversarial example resistance to be replaced with a learning model having the adversarial example resistance. In the first and second examples of the fifth embodiment also, it is possible to perform the checking considering the n-th and lower order differences shown in the second embodiment. For example, in the checking considering the n-th and lower order differences, (s−1)-th and lower order differences are formed in s(t) output sequences (where s(t) n is satisfied) of the first learning model M1 each matching the label. Likewise, in the corresponding output sequences of the second learning model M2, (s(t)−1)-th and lower order differences are formed.)
Regarding claim 6, the non-transitory computer-readable storage medium according to claim 1, wherein the process further comprising: 
executing the prediction process on the pieces of data that do not behave as the adversarial example generation activity by using the trained model to generate the confidence ranking sequences (Tanimoto [0055-0059]: “The training method which allows the behavior of the exemplar model to be maintained includes the items (a) to (d) shown below: (a) The improvement of learning models such as a security filter resulting from the obtention of new labeled teacher data; (b) Training involving no change in the labeled teacher data but involving simplification of the learning model and replacement with other simpler learning models; (c) Integration of the items (a) and (b) shown above. In other words, training which allows new labeled teacher data to be obtained and involves simplification of the learning model and replacement with other simpler learning models; and (d) Training involving simplification of the learning model and replacement with other simpler learning models to allow resistance to an adversarial example to be obtained particularly in neural network training or the like, while allowing the behavior to be maintained as much as possible.”),
executing a determination machine learning by using the confidence ranking sequences to generate a determination model (Further Tanimoto [0046]: “In a comparison method (evaluation method) for the learning models according to the present embodiment, a match between output traces generated from two models is determined using a BSCM method. In the determination, a logical formula for determining a match between the output sequences is defined in advance. For example, the logical formula is a BLTL (Bounded Linear Temporal Logic) formula. Using the logical formula, bounded model checker (BMC) is performed on the sequences formed by individual output pairs. Then, Bayesian testing is performed on the obtained checker result sequences to compare the learning models with each other.”), and 
detecting the adversarial example generation activity by the prediction target data by using the determination model for the confidence ranking sequences of the prediction target data (Tanimoto [0351-0353]: “When it is determined that the models do not have sufficient behavioral equivalence therebetween (NO in S244), the process moves to S249. When it is determined that the models have sufficient behavioral equivalence therebetween (YES in S244), the pre-trained model is divided (S245). As a result, the (n+1) pre-trained models 153 are stored. Then, cross-validation is performed on the (n+1) pre-trained models (S246). It is determined whether or not the (n+1) pre-trained models include a model that has succeeded in the equivalence checking for the adversarial example resistant model shown in FIG. 24 and the like and has sufficient accuracy (S247). When it is determined that there is no model having sufficient accuracy (NO in S247), the process moves to S249. When it is determined that there is a model having sufficient accuracy (YES in S247), the pre-trained model having the highest accuracy is selected (S248). In other words, the model having the highest probability of satisfying the logical formula ϕ and highest accuracy is selected as the likeliest pre-trained model.).
Regarding claim 7, Blumenfeld teaches, an information processing method for a computer to execute a process comprising: 
executing a prediction process on prediction target data input, by using a trained model (Blumenfeld [0012]: “Once trained the sample-data generators may be exchanged among systems and may be utilized by each system to generate sample data that is statistically representative of the data associated with the other systems. The statistically-representative sample data may be utilized for one or more purposes, such as the training of prediction models to predict the likelihood of an outcome occurring.”); 
acquiring a plurality of prediction candidates for the prediction target data, and confidence of each of the prediction candidates (Blumenfeld [0105]: “The process 700 may additionally, or alternatively, include generating a first predictive model configured to determine a probability of an outcome occurring, where the first predictive model is trained utilizing at least a portion of third data associated with the first system. The process 700 may also include determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model. The process 700 may also include generating a second predictive model configured to determine the probability of the outcome occurring, where the second predictive model is trained utilizing at least a portion of the second data. The process 700 may also include determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model and determining that the second confidence value is more favorable than the first confidence value. The process 700 may also include identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value.”); 
storing confidence ranking sequences which each of the plurality of the prediction candidates for the prediction target data are arranged in an order of the confidence, in a storage device (Blumenfeld [0105]: The process 700 may additionally, or alternatively, include generating a first predictive model configured to determine a probability of an outcome occurring, where the first predictive model is trained utilizing at least a portion of third data associated with the first system. The process 700 may also include determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model. The process 700 may also include generating a second predictive model configured to determine the probability of the outcome occurring, where the second predictive model is trained utilizing at least a portion of the second data. The process 700 may also include determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model and determining that the second confidence value is more favorable than the first confidence value. The process 700 may also include identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value.); and 
Blumenfeld does not clearly teach, detecting an adversarial example generation activity by the prediction target data, based on the confidence ranking sequences. However, Tanimoto [0321] teaches, “The constructed adversarial example serves as supervised data having a correct answer label given thereto in the present training. Accordingly, by assuming that, when there is no supervised data for the first model M1, outputs from the first learning model M1 other than an output to the adversarial example are used as supervised data for the second learning model M2, the first learning model M1 can be constructed using various methods. For example, it may be possible to assume that the first learning model M1 is a pre-trained model constructed by unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, or a combination thereof. In particular, when there is no supervised data for the first learning model M1, in FIGS. 26 and 27 described below, all the outputs from the first learning model M1 in response to inputs other than the adversarial example are handled as outputs each matching the label.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Blumenfeld et al. to the Tanimoto’s system by adding the feature of adversarial example. The references (Blumenfeld and Tanimoto) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. Ordinary skilled artisan would have been motivated to do so to provide Blumenfeld’s system with enhanced data. (See Tanimoto [Abstract], [0040], [0050], [0321]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 8, the information processing method according to claim 7, wherein the process further comprising 
detecting the prediction target data as the adversarial example generation activity when a number of the duplicate confidence ranking sequences that match one of the confidence ranking sequences of the prediction target data is equal to or greater than a threshold value among the confidence ranking sequences (Tanimoto [0204]: “In the second embodiment, the training device sequentially inputs sequence data as the checking test data and determines the n-th (where n is an integer of not less than 1) and lower order differences in the output sequence data corresponding to the sequence data. Then, the training device determines whether or not the first and second execution results including the n-th and lower order differences satisfy the logical formula shown above in the Bayesian statistical model checking method. This allows the behavioral equivalence checking even considering the smoothness of the pre-trained models to be implemented in a realistic period of time.).
Regarding claim 9, the information processing method according to claim 8, wherein 
the storage device includes a first storage unit and a second storage unit, the confidence ranking sequences are stored in the first storage unit (Blumenfeld [0027]: “The data storage component 116 may be configured to store and/or access data associated with the first system 102. The data may be any data associated with the first system 102. In examples, the data may be siloed data. As used herein, “siloed data” includes data that is subject to laws, regulations, policies, and/or other restrictions and/or proscriptions that prevents, restricts, and/or proscribes sharing of that data with other systems, entities, and/or countries. Health-related data is used throughout this disclosure as an example of siloed data. However, it should be understood that the use of health-related data is by way of illustration only and not by way of limitation. In examples, the data stored by and/or accessible to a given system in the environment 100 may not be siloed. The data storage component 116 may be utilized by one or more other components of the first system 102 to, for example, predict an outcome and/or train a prediction model. The data storage 138 may be configured to store and/or access data associated with the second system 104. The data storage 160 may be configured to store and/or access data associated with the third system 106.”), 
wherein the process further comprising: when a plurality of the duplicate confidence ranking sequences is found in the first storage unit, moving the plurality of the duplicate confidence ranking sequences other than a latest one of the confidence ranking sequences of the prediction target data, to the second storage unit (Tanimoto [0050]: “On the other hand, in the case where each of the models is a prediction model such as a regression model or for position estimation, term arrangement in a sequence such as continuous term arrangement in a sequence is significant. In such a case, it is necessary to perform behavioral equivalence checking considering term arrangements in sequences. To perform the checking, it is necessary to define conditions to be satisfied by the relationship between a pair in sequences which is currently subjected to the comparison and the subsequent pair in the sequences. However, in the BSMC method described above, it is necessary to introduce a Next Time Operator X into a BLTL formula. It is theoretically possible to perform checking by introducing the next time operator but, in the present disclosure, the fashion in which output sequences are given is inventively modified to perform behavioral equivalence checking considering term arrangements in the sequences.); and 
when the number of the duplicate confidence ranking sequences stored in the first storage unit and the second storage unit is equal to or greater than the threshold value, detecting the prediction target data as the adversarial example generation activity (Tanimoto [0349-0350]: “Behavioral equivalence checking for an adversarial example considering n-th and lower order differences is performed (S243). The behavioral equivalence checking shown in FIG. 24 or 25 is performed herein. In other words, the behavioral equivalence is checked using test data obtained by constructing an adversarial example for each data item. On the basis of the result of the behavioral equivalence checking, it is determined whether or not the models have sufficient behavioral equivalence therebetween (S244). In other words, it is determined whether or not the behaviors thereof match with a probability of not less than the required probability. When the probability that the behaviors thereof match is not less, than it is determined that the models have sufficient behavioral equivalence therebetween. When the probability that the behaviors thereof match is less than, it is determined that the models do not have sufficient behavioral equivalence therebetween.”).
Regarding claim 10, the information processing method according to claim 8, wherein the process further comprising:
executing the prediction process on a plurality of pieces of data that behave as the adversarial example generation activity by using the trained model to generate the confidence ranking sequences (Tanimoto [0356-0358]: “In addition, a cross-validation test data group 308 intended for an exemplar pre-trained model 305 and a pre-trained model 306 are acquired. Using the training target model group 301 and the training data group 302 corresponding thereto, training based on an exemplar training algorithm 303 and training based on an improved training algorithm 304 are individually performed. By the training based on the exemplar training algorithm, the exemplar pre-trained model 305 is constructed. On the other hand, by the training based on the improved training algorithm 304, the pre-trained model 306 expected to be improved is constructed. The exemplar pre-trained model 305 and the pre-trained model 306 expected to be improved are stored in a memory.”), and
determining the threshold value of each of the confidence ranking sequences based on the confidence ranking sequences (Tanimoto [0359-0361]: “Using the cross-validation test data group 308, behavioral equivalence checking 309 is performed on the exemplar pre-trained model 305 and on the pre-trained model 306 expected to be improved. … By repeating the process described above, it is possible to check to what degree which training target model is improved/deteriorated. This allows the improved algorithm to be checked. The probability of the present checking may also be checked separately from the execution of the algorithm in the behavioral equivalence checking performed on each of the learning models by applying thereto the Bayesian hypothetical testing in FIG. 7 or the Bayesian interval estimation method in FIG. 8.” Here mentioned the threshold of training data of which it can be improved or deteriorated.).
Regarding claim 11, the information processing method according to claim 8, wherein the process further comprising
determining the threshold value of each of the confidence ranking sequences based on a frequency of appearance of each of the confidence ranking sequences when the prediction process is executed on a plurality of pieces of data that do not behave as the adversarial example generation activity by using the trained model (Tanimoto [0322]: “According to the fifth embodiment, it is possible to construct a learning model having adversarial example resistance and also maintaining the behavior of an exemplar model not having the adversarial example resistance. This allows a learning model not having the adversarial example resistance to be replaced with a learning model having the adversarial example resistance. In the first and second examples of the fifth embodiment also, it is possible to perform the checking considering the n-th and lower order differences shown in the second embodiment. For example, in the checking considering the n-th and lower order differences, (s−1)-th and lower order differences are formed in s(t) output sequences (where s(t) n is satisfied) of the first learning model M1 each matching the label. Likewise, in the corresponding output sequences of the second learning model M2, (s(t)−1)-th and lower order differences are formed.).
Regarding claim 12, the information processing method according to claim 7, wherein the process further comprising:
executing the prediction process on the pieces of data that do not behave as the adversarial example generation activity by using the trained model to generate the confidence ranking sequences (Tanimoto [0055-0059]: “The training method which allows the behavior of the exemplar model to be maintained includes the items (a) to (d) shown below: (a) The improvement of learning models such as a security filter resulting from the obtention of new labeled teacher data; (b) Training involving no change in the labeled teacher data but involving simplification of the learning model and replacement with other simpler learning models; (c) Integration of the items (a) and (b) shown above. In other words, training which allows new labeled teacher data to be obtained and involves simplification of the learning model and replacement with other simpler learning models; and (d) Training involving simplification of the learning model and replacement with other simpler learning models to allow resistance to an adversarial example to be obtained particularly in neural network training or the like, while allowing the behavior to be maintained as much as possible.”), 
executing a determination machine learning by using the confidence ranking sequences to generate a determination model (Tanimoto [0046]: “In a comparison method (evaluation method) for the learning models according to the present embodiment, a match between output traces generated from two models is determined using a BSCM method. In the determination, a logical formula for determining a match between the output sequences is defined in advance. For example, the logical formula is a BLTL (Bounded Linear Temporal Logic) formula. Using the logical formula, bounded model checker (BMC) is performed on the sequences formed by individual output pairs. Then, Bayesian testing is performed on the obtained checker result sequences to compare the learning models with each other.”), and 
detecting the adversarial example generation activity by the prediction target data by using the determination model for the confidence ranking sequences of the prediction target data (Tanimoto [0351-0353]: “When it is determined that the models do not have sufficient behavioral equivalence therebetween (NO in S244), the process moves to S249. When it is determined that the models have sufficient behavioral equivalence therebetween (YES in S244), the pre-trained model is divided (S245). As a result, the (n+1) pre-trained models 153 are stored. Then, cross-validation is performed on the (n+1) pre-trained models (S246). It is determined whether or not the (n+1) pre-trained models include a model that has succeeded in the equivalence checking for the adversarial example resistant model shown in FIG. 24 and the like and has sufficient accuracy (S247). When it is determined that there is no model having sufficient accuracy (NO in S247), the process moves to S249. When it is determined that there is a model having sufficient accuracy (YES in S247), the pre-trained model having the highest accuracy is selected (S248). In other words, the model having the highest probability of satisfying the logical formula ϕ and highest accuracy is selected as the likeliest pre-trained model.). 
Regarding claim 13, Blumenfeld teaches, an information processing device comprising: 
one or more memories; and one or more processors coupled to the one or more memories and the one or more processors configured to (Blumenfeld [0024]: For example, the first system 102 may include one or more processors 110, one or more network interfaces 112, and memory 114. The memory 114 may include one or more components, such as, for example, a data storage component 116, a generative adversarial network 118, which may include a sample-data generator 120 and/or a data discriminator 122, a predictive model generator 124, a fitting component 126, an outcome component 128, and/or a predictive power component 130.): 
execute a prediction process on prediction target data input, by using a trained model (Blumenfeld [0012]: “Once trained the sample-data generators may be exchanged among systems and may be utilized by each system to generate sample data that is statistically representative of the data associated with the other systems. The statistically-representative sample data may be utilized for one or more purposes, such as the training of prediction models to predict the likelihood of an outcome occurring.”), 
acquire a plurality of prediction candidates for the prediction target data, and confidence of each of the prediction candidates (Blumenfeld [0105]: “The process 700 may additionally, or alternatively, include generating a first predictive model configured to determine a probability of an outcome occurring, where the first predictive model is trained utilizing at least a portion of third data associated with the first system. The process 700 may also include determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model. The process 700 may also include generating a second predictive model configured to determine the probability of the outcome occurring, where the second predictive model is trained utilizing at least a portion of the second data. The process 700 may also include determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model and determining that the second confidence value is more favorable than the first confidence value. The process 700 may also include identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value.”), 
store confidence ranking sequences which each of the plurality of the prediction candidates for the prediction target data are arranged in an order of the confidence, in the one or more memories (Blumenfeld [0105]: The process 700 may additionally, or alternatively, include generating a first predictive model configured to determine a probability of an outcome occurring, where the first predictive model is trained utilizing at least a portion of third data associated with the first system. The process 700 may also include determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model. The process 700 may also include generating a second predictive model configured to determine the probability of the outcome occurring, where the second predictive model is trained utilizing at least a portion of the second data. The process 700 may also include determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model and determining that the second confidence value is more favorable than the first confidence value. The process 700 may also include identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value.), and 
Blumenfeld does not clearly teach, detect an adversarial example generation activity by the prediction target data, based on the confidence ranking sequences. However, Tanimoto [0321] teaches, “The constructed adversarial example serves as supervised data having a correct answer label given thereto in the present training. Accordingly, by assuming that, when there is no supervised data for the first model M1, outputs from the first learning model M1 other than an output to the adversarial example are used as supervised data for the second learning model M2, the first learning model M1 can be constructed using various methods. For example, it may be possible to assume that the first learning model M1 is a pre-trained model constructed by unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, or a combination thereof. In particular, when there is no supervised data for the first learning model M1, in FIGS. 26 and 27 described below, all the outputs from the first learning model M1 in response to inputs other than the adversarial example are handled as outputs each matching the label.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Blumenfeld et al. to the Tanimoto’s system by adding the feature of adversarial example. The references (Blumenfeld and Tanimoto) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. Ordinary skilled artisan would have been motivated to do so to provide Blumenfeld’s system with enhanced data. (See Tanimoto [Abstract], [0040], [0050], [0321]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 14, the information processing device according to claim 13, wherein the one or more processors is further configured to 
detect the prediction target data as the adversarial example generation activity when a number of the duplicate confidence ranking sequences that match one of the confidence ranking sequences of the prediction target data is equal to or greater than a threshold value among the confidence ranking sequences (Tanimoto [0204]: “In the second embodiment, the training device sequentially inputs sequence data as the checking test data and determines the n-th (where n is an integer of not less than 1) and lower order differences in the output sequence data corresponding to the sequence data. Then, the training device determines whether or not the first and second execution results including the n-th and lower order differences satisfy the logical formula shown above in the Bayesian statistical model checking method. This allows the behavioral equivalence checking even considering the smoothness of the pre-trained models to be implemented in a realistic period of time.). 
Regarding claim 15, the information processing device according to claim 14, wherein 
the one or more memories includes a first storage area and a second storage area, the confidence ranking sequences are stored in the first storage area (Blumenfeld [0027]: “The data storage component 116 may be configured to store and/or access data associated with the first system 102. The data may be any data associated with the first system 102. In examples, the data may be siloed data. As used herein, “siloed data” includes data that is subject to laws, regulations, policies, and/or other restrictions and/or proscriptions that prevents, restricts, and/or proscribes sharing of that data with other systems, entities, and/or countries. Health-related data is used throughout this disclosure as an example of siloed data. However, it should be understood that the use of health-related data is by way of illustration only and not by way of limitation. In examples, the data stored by and/or accessible to a given system in the environment 100 may not be siloed. The data storage component 116 may be utilized by one or more other components of the first system 102 to, for example, predict an outcome and/or train a prediction model. The data storage 138 may be configured to store and/or access data associated with the second system 104. The data storage 160 may be configured to store and/or access data associated with the third system 106.”), 
wherein the one or more processors is further configured to: when a plurality of the duplicate confidence ranking sequences is found in the first storage area, move the plurality of the duplicate confidence ranking sequences other than a latest one of the confidence ranking sequences of the prediction target data, to the second storage area (Tanimoto [0050]: “On the other hand, in the case where each of the models is a prediction model such as a regression model or for position estimation, term arrangement in a sequence such as continuous term arrangement in a sequence is significant. In such a case, it is necessary to perform behavioral equivalence checking considering term arrangements in sequences. To perform the checking, it is necessary to define conditions to be satisfied by the relationship between a pair in sequences which is currently subjected to the comparison and the subsequent pair in the sequences. However, in the BSMC method described above, it is necessary to introduce a Next Time Operator X into a BLTL formula. It is theoretically possible to perform checking by introducing the next time operator but, in the present disclosure, the fashion in which output sequences are given is inventively modified to perform behavioral equivalence checking considering term arrangements in the sequences.), and 
when the number of the duplicate confidence ranking sequences stored in the first storage area and the second storage area is equal to or greater than the threshold value, detect the prediction target data as the adversarial example generation activity (Tanimoto [0349-0350]: “Behavioral equivalence checking for an adversarial example considering n-th and lower order differences is performed (S243). The behavioral equivalence checking shown in FIG. 24 or 25 is performed herein. In other words, the behavioral equivalence is checked using test data obtained by constructing an adversarial example for each data item. On the basis of the result of the behavioral equivalence checking, it is determined whether or not the models have sufficient behavioral equivalence therebetween (S244). In other words, it is determined whether or not the behaviors thereof match with a probability of not less than the required probability. When the probability that the behaviors thereof match is not less, than it is determined that the models have sufficient behavioral equivalence therebetween. When the probability that the behaviors thereof match is less than, it is determined that the models do not have sufficient behavioral equivalence therebetween.”).
Regarding claim 16, the information processing device according to claim 14, wherein the one or more processors is further configured to: 
execute the prediction process on a plurality of pieces of data that behave as the adversarial example generation activity by using the trained model to generate the confidence ranking sequences (Tanimoto [0356-0358]: “In addition, a cross-validation test data group 308 intended for an exemplar pre-trained model 305 and a pre-trained model 306 are acquired. Using the training target model group 301 and the training data group 302 corresponding thereto, training based on an exemplar training algorithm 303 and training based on an improved training algorithm 304 are individually performed. By the training based on the exemplar training algorithm, the exemplar pre-trained model 305 is constructed. On the other hand, by the training based on the improved training algorithm 304, the pre-trained model 306 expected to be improved is constructed. The exemplar pre-trained model 305 and the pre-trained model 306 expected to be improved are stored in a memory.”), and 
determine the threshold value of each of the confidence ranking sequences based on the confidence ranking sequences (Tanimoto [0359-0361]: “Using the cross-validation test data group 308, behavioral equivalence checking 309 is performed on the exemplar pre-trained model 305 and on the pre-trained model 306 expected to be improved. … By repeating the process described above, it is possible to check to what degree which training target model is improved/deteriorated. This allows the improved algorithm to be checked. The probability of the present checking may also be checked separately from the execution of the algorithm in the behavioral equivalence checking performed on each of the learning models by applying thereto the Bayesian hypothetical testing in FIG. 7 or the Bayesian interval estimation method in FIG. 8.” Here mentioned the threshold of training data of which it can be improved or deteriorated.). 
Regarding claim 17, the information processing device according to claim 14, wherein the one or more processors is further configured to 
determine the threshold value of each of the confidence ranking sequences based on a frequency of appearance of each of the confidence ranking sequences when the prediction process is executed on a plurality of pieces of data that do not behave as the adversarial example generation activity by using the trained model (Tanimoto [0322]: “According to the fifth embodiment, it is possible to construct a learning model having adversarial example resistance and also maintaining the behavior of an exemplar model not having the adversarial example resistance. This allows a learning model not having the adversarial example resistance to be replaced with a learning model having the adversarial example resistance. In the first and second examples of the fifth embodiment also, it is possible to perform the checking considering the n-th and lower order differences shown in the second embodiment. For example, in the checking considering the n-th and lower order differences, (s−1)-th and lower order differences are formed in s(t) output sequences (where s(t) n is satisfied) of the first learning model M1 each matching the label. Likewise, in the corresponding output sequences of the second learning model M2, (s(t)−1)-th and lower order differences are formed.).
Regarding claim 18, the information processing device according to claim 13, wherein the one or more processors is further configured to: 
execute the prediction process on the pieces of data that do not behave as the adversarial example generation activity by using the trained model to generate the confidence ranking sequences  (Tanimoto [0055-0059]: “The training method which allows the behavior of the exemplar model to be maintained includes the items (a) to (d) shown below: (a) The improvement of learning models such as a security filter resulting from the obtention of new labeled teacher data; (b) Training involving no change in the labeled teacher data but involving simplification of the learning model and replacement with other simpler learning models; (c) Integration of the items (a) and (b) shown above. In other words, training which allows new labeled teacher data to be obtained and involves simplification of the learning model and replacement with other simpler learning models; and (d) Training involving simplification of the learning model and replacement with other simpler learning models to allow resistance to an adversarial example to be obtained particularly in neural network training or the like, while allowing the behavior to be maintained as much as possible.”), 
execute a determination machine learning by using the confidence ranking sequences to generate a determination model (Further Tanimoto [0046]: “In a comparison method (evaluation method) for the learning models according to the present embodiment, a match between output traces generated from two models is determined using a BSCM method. In the determination, a logical formula for determining a match between the output sequences is defined in advance. For example, the logical formula is a BLTL (Bounded Linear Temporal Logic) formula. Using the logical formula, bounded model checker (BMC) is performed on the sequences formed by individual output pairs. Then, Bayesian testing is performed on the obtained checker result sequences to compare the learning models with each other.”), and 
detect the adversarial example generation activity by the prediction target data by using the determination model for the confidence ranking sequences of the prediction target data (Tanimoto [0351-0353]: “When it is determined that the models do not have sufficient behavioral equivalence therebetween (NO in S244), the process moves to S249. When it is determined that the models have sufficient behavioral equivalence therebetween (YES in S244), the pre-trained model is divided (S245). As a result, the (n+1) pre-trained models 153 are stored. Then, cross-validation is performed on the (n+1) pre-trained models (S246). It is determined whether or not the (n+1) pre-trained models include a model that has succeeded in the equivalence checking for the adversarial example resistant model shown in FIG. 24 and the like and has sufficient accuracy (S247). When it is determined that there is no model having sufficient accuracy (NO in S247), the process moves to S249. When it is determined that there is a model having sufficient accuracy (YES in S247), the pre-trained model having the highest accuracy is selected (S248). In other words, the model having the highest probability of satisfying the logical formula ϕ and highest accuracy is selected as the likeliest pre-trained model.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vishwakarma, US 2021/0374568, System and Method for prioritizing and preventing backup failures
Sridhar, US 2021/0241353, Automatic item grouping and personalized department layout for reorder recommendations
Balik, US 2020/0097340, Proactive notification of relevant feature suggestions based on contextual analysis
Chandrasekaran, US 2016/0132773, Method for automatic near real-time prediction, classification, and notification of events in natural language systems


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154